—Order, Supreme Court, New York County (Helen Freedman, J.), entered on or about January 4, 1995, which, in relevant part, denied petitioners’ motion to nullify the appointment of a certain appraiser to receive evidence and recommend a decision regarding the fair value of shares of stock held by petitioners as minority shareholders, unanimously affirmed, with costs.
At bar, the appraiser was appointed before a 1982 amendment to Business Corporation Law § 623 (h), forbidding courts in special proceedings brought pursuant to that section from *479ordering a "referral to an appraiser or referee”. The IAS Court properly declined to give retroactive application to the amendment, there being no clear expression of legislative purpose to justify a retroactive application of this procedural statute, since such application would affect proceedings already taken in such actions (see, Simonson v International Bank, 14 NY2d 281, 289). Once a forum for a dispute has been fixed, there should be no retroactive application of an enactment that would change that forum, whether the change be from one administrative agency to another (see, Matter of Ehrlich v New York City Conciliation & Appeals Bd., 124 Misc 2d 217, 218-219, affd 110 AD2d 501, read on other grounds 67 NY2d 622), from a plenary action to arbitration (see, National House Cleaning Contrs. v Bobaluc, 251 App Div 401, 402, appeal dismissed 276 NY 533), from Supreme Court to the Court of Claims (see, Strang v State of New York, 206 Misc 734, appeal dismissed 285 App Div 1117), or from a court-appointed appraiser to the court itself. The form of the remedy is determined as of the time it is sought or invoked (see, Matter of Barker, 230 NY 364, 372). Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.